People v Briggs (2017 NY Slip Op 01380)





People v Briggs


2017 NY Slip Op 01380


Decided on February 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
HECTOR D. LASALLE
BETSY BARROS, JJ.


2015-04605
 (Ind. No. 13-01042)

[*1]The People of the State of New York, respondent,
vRashad Briggs, appellant.


Scott M. Bishop, White Plains, NY, for appellant.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Jennifer Spencer and Laurie G. Sapakoff of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Molea, J.), rendered July 31, 2014, convicting him of attempted assault in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
This appeal arises from an incident during which the defendant used a knife to attack the complainant. The defendant eventually pleaded guilty to attempted assault in the first degree (Penal Law §§ 110.00, 120.10[1]). On appeal, he contends that the indictment was jurisdictionally defective under CPL 200.50(7)(b), because it failed to specify the weapon he used. By pleading guilty, the defendant forfeited any claim he may have had under CPL 200.50(7)(a) as to the sufficiency of the factual allegations of the indictment (see People v Iannone, 45 NY2d 589, 599; People v Gibson, 117 AD3d 1317, 1317-1318; People v Perez, 93 AD3d 1032, 1034-1035). In any event, the defendant's contention is without merit because CPL 200.50(7)(b) applies only to counts alleging the commission of an "armed felony" (CPL 200.50[7][b]; see CPL 1.20[41]; Penal Law § 10.00[12]). The defendant was not charged with the commission of an "armed felony."
BALKIN, J.P., HALL, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court